Citation Nr: 0928082	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-07 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Diabetes mellitus did not manifest during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to the Veteran's military service, 
including herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, may not 
be presumed to have been so incurred, and is not due to 
herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2004, prior to the initial decision on the claim in 
July 2004, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2004 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The letter also indicated that such a 
relationship is presumed for veterans who served in Vietnam 
and have certain diseases.  Additionally, the March 2006 
statement of the case (SOC) and the April 2009 supplemental 
statement of the case (SSOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the April 2004 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the March 2006 letter informed 
him that a disability rating was assigned when a disability 
was determined to be service- connected and that such a 
rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in an April 2009 supplemental statement of 
the case (SSOC). Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to 
service connection for diabetes mellitus.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.   The Veteran was 
also scheduled to testify at a hearing before the Board, but 
he submitted a statement in July 2009 indicating that he 
would like to withdraw his request for such a hearing.

In addition, the RO made reasonable efforts to verify the 
Veteran's alleged herbicide exposure in service.  In this 
regard, the April 2004 letter requested that the Veteran 
submit evidence of any service in Vietnam.  It was also noted 
that he should inform VA of when, where, and how he was 
exposed to herbicides if he did not have service in Vietnam.  

In addition, the RO requested in April 2004 that the National 
Personnel Records Center (NPRC) furnish any documents showing 
the Veteran's exposure to herbicides as well as his dates of 
service in Vietnam.  However, a May 2004 response indicated 
that that there was no record of herbicide exposure and that 
NPRC was unable to determine whether the Veteran had in-
country service in the Republic of Vietnam.  It was noted 
that he had served onboard the USS Kitty Hawk from November 
26, 1965, to May 14, 1966; from December 23, 1967, to June 1, 
1968; from June 1, 1967, to January 29, 1968; and, from 
January 30, 1968, to April 2, 1968.  The RO also associated 
an August 2003 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) indicating 
that they have been unable to locate documentation verifying 
that United States Navy ships transported, stored, or used 
herbicides, including Agent Orange, in Vietnam.  Moreover, a 
May 2004 reply from USASCRUR noted that all available records 
indicated that the Merchant Marines transported herbicides 
from Gulfport, Mississippi, to the Republic of Vietnam.  It 
was reiterated that they were unable to verify that any 
United States Navy ships transported, stored, or used Agent 
Orange in Vietnam.

In addition, the RO sent a letter to the Veteran in September 
2005 requesting that he furnish a copy of a photograph 
referred to in a July 2005 lay statement by a fellow 
serviceman.  He was also asked to explain how it was known 
that drums onboard the USS Kitty Hawk contained Agent Orange 
and indicate what was done with the Agent Orange once it was 
onboard the ship.  To date, the Veteran has not provided a 
response to the September 2005 letter.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining evidence to confirm herbicide exposure in service.  
The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the Veteran's claim that has not been 
obtained and associated with the claims folder.

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for diabetes mellitus.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

However, a VA examination is unnecessary to decide the claim 
for service connection in this case because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
event, disease, or injury, including herbicide exposure, to 
which a current diagnosis of diabetes mellitus could be 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus, may also be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

The Federal Circuit has held that VA regulations require that 
a veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  The Veteran has contended that his current 
diabetes mellitus is related to herbicide exposure in 
service.  However, as noted above, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive service connection for Type II 
diabetes mellitus as due to exposure to Agent Orange. 38 
C.F.R. § 3.307(a)(6)(iii). Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The evidence of record does not show that the 
Veteran in this case had in-country service in the Republic 
of Vietnam.  His DD 214 shows that he served from August 1966 
to May 1970 and had two years and eight months of foreign 
and/or sea service.  He was awarded the National Defense 
Service Medal, the Vietnam Service Medal with four bronze 
stars, the Republic of Vietnam Campaign Medial with device, 
the Armed Forces Expeditionary Medal (Korea), and a 
Presidential Unit Citation.  NPRC did confirm that the 
Veteran served on USS Kitty Hawk during his period of 
service.  However, there is no evidence showing that he 
actually disembarked in Vietnam or was otherwise exposed to 
herbicides.  In this regard, a May 2004 response from NPRC 
indicated that they were unable to determine whether the 
Veteran had in-country service in the Republic of Vietnam, 
and the Veteran has not submitted any evidence showing that 
he had duty or visitation there.  In fact, he has not 
contended that he actually set foot in Vietnam.  As such, the 
evidence of record does not affirmatively show that the 
Veteran served in the Republic of Vietnam as defined by VA 
laws and regulations.  

Moreover, there is no evidence otherwise documenting actual 
exposure to herbicides.  In this regard, a May 2004 response 
from USASCRUR noted that there was no record of herbicide 
exposure.  An August 2003 letter USASCRUR also indicated that 
they have been unable to locate documentation verifying that 
United States Navy ships transported, stored, or used 
herbicides, including Agent Orange, in Vietnam.  A May 2004 
reply from USASCRUR further noted that all available records 
indicated that the Merchant Marines transported herbicides 
from Gulfport, Mississippi, to the Republic of Vietnam.  It 
was reiterated that they were unable to verify that any 
United States Navy ships transported, stored, or used Agent 
Orange in Vietnam.

The Board does observe that a fellow servicemember submitted 
a lay statement in August 2005 indicating that he served on 
the USS Kitty Hawk and that the ship's tour book includes a 
photograph of the 55 gallon drums of Agent Orange that were 
stored in the hangar deck.  He indicated that they had 
unloaded those drums onto the Kitty Hawk from the USS AOE-1 
Sacramento.  While this statement is supportive of the 
Veteran's claim, and lay persons are competent to testify as 
to their experiences and observations of the Veteran, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
finds that the statement does not verify the Veteran's 
claimed in-service herbicide exposure.  In this regard, the 
Board notes that this individual did not submit a copy of the 
photograph.  Nor did he explain why he believed that the 
drums contained Agent Orange.  Indeed, the RO sent a letter 
to the Veteran in September 2005 requesting that he furnish a 
copy of a photograph referred to in the lay statement.  He 
was also asked to explain how it was known that drums onboard 
the USS Kitty Hawk contained Agent Orange and to indicate 
what was done with the Agent Orange once it was onboard the 
ship.  However, to date, the Veteran has not provided a 
response to the September 2005 letter.  As such, it is 
unclear as to what has formed the basis of the July 2005 lay 
statement - that is, whether the servicemember had actual 
proof or knowledge that the drums contained Agent Orange or 
whether he had simply speculated or assumed that there was 
Agent Orange in the drums.  

Thus, in light of the response from NPRC indicating that 
there was no record of the Veteran having herbicide exposure 
as well as the evidence from USASCRUR noting that there is 
other verification that United States Navy ships transported, 
stored, or used herbicides in Vietnam, the Board finds that 
the preponderance of the evidence is against the Veteran's 
assertion that he was exposed to herbicides in service.  In 
the absence of in-country service in the Republic of Vietnam 
or some evidence of the Veteran's actual exposure to Agent 
Orange, service connection for diabetes mellitus on the basis 
of herbicide exposure is not warranted.

In addition, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
diabetes mellitus.  In fact, his April 1970 separation 
examination found his endocrine system to be normal, and a 
urinalysis was negative for sugar.  Moreover, the medical 
evidence of record does not show that the Veteran sought 
treatment immediately following his separation from service 
or for many decades thereafter.  Therefore, the Board finds 
that diabetes mellitus did not manifest in service or within 
one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
diabetes mellitus, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
diabetes mellitus is not due to herbicide exposure, did not 
manifest during service or within one year of separation from 
service, and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted.



ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


